                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

JEREMY BENTON                                                   CIVIL ACTION

VERSUS                                                          NO. 19-9985

BP EXPLORATION                                                  SECTION “J” (2)
& PRODUCTION, INC. ET AL.


                                             * * * * *
JOSE MONTALVO                                                   CIVIL ACTION

VERSUS                                                          NO. 19-9987

BP EXPLORATION                                                  SECTION “J” (2)
& PRODUCTION, INC. ET AL.


Related to: 12-968 BELO
            In MDL 2179 (10-md-2179)


                                               ORDER

          Before the Court is a Report and Recommendation (“R&R”) 1 from the

Magistrate Judge, which recommends that BP’s Motions to Dismiss2 be granted and

the referenced BELO cases be dismissed with prejudice as untimely. Plaintiffs timely

objected3 to the R&R, and BP responded.4 After reviewing the matter de novo,5 the

Court agrees with and adopts the Magistrate Judge’s recommended disposition.

Accordingly,




1   Rec. Doc. 17 in No. 19-9985; Rec. Doc. 16 in No. 19-9987.
2   Rec. Doc. 4 in No. 19-9985; Rec. Doc. 4 in No. 19-9987.
3   Rec. Doc. 18 in No. 19-9985; Rec. Doc. 17 in No. 19-9987.
4   Rec. Doc. 18 in No. 19-9985; Rec. Doc. 17 in No. 19-9987.
5   See Fed. R. Civ. P. 72(b)(3).
          IT IS ORDERED that BP’s Motions to Dismiss6 are GRANTED and Plaintiffs’

complaints are DISMISSED WITH PREJUDICE as untimely.


          New Orleans, Louisiana, this 20th day of August, 2019.



                                                         ____________________________________
                                                                CARL J. BARBIER
                                                          UNITED STATES DISTRICT JUDGE




Note to Clerk: File in 19-9985 and 19-9987.




6   Rec. Doc. 17 in No. 19-9985; Rec. Doc. 16 in No. 19-9987.

                                                    2
